United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                               Nos. 00-3847 and 00-3848
                                     ___________

United Fire and Casualty Insurance        *
Company                                   *
                                          *
      Plaintiff - Appellee,               *
                                          * Appeals from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Paul L. Garvey,                           *
                                          * [UNPUBLISHED]
      Defendant - Appellant,              *
                                          *
Fenton. L.L.C.,                           *
                                          *
      Intervenor - Appellant.             *
                                     ___________

                                Submitted: June 11, 2001
                                 Filed: October 4, 2001
                                      ___________

Before McMILLIAN, R. ARNOLD, and HALL,* Circuit Judges.
                                 ___________
PER CURIAM:
      Paul Garvey and Fenton, L.L.C., appeal from the district court’s grant of

summary judgment in favor of United Fire and Casualty Insurance Company. We


      *
        The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.

                                           1
agree with the district court that the “unique” living situation of the Garvey family

does not afford Paul Garvey an insurable interest in the subject property.

Appellants, however, suggested in their brief and contended at oral argument that

Paul Garvey obtained the insurance on the property as an agent for his parents as

undisclosed principals. There is evidence in the record that James Garvey instructed

Paul to obtain the insurance, and that Paul did so at his behest. However, the parties

have not fully briefed the agency question to this court. Nor has the district court

had adequate opportunity to address the issue. Under the circumstances, we believe

it best to remand the case for parties to present the issue to the district court in the

first instance.

REMANDED.




A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            2